DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

In view of further search, arguments presented by Applicant (20JAN2022), and claims amended by Applicant (20JAN2022), Claims 1 - 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644